Citation Nr: 1242742	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-11 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) caused by the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He had service in the Republic of Vietnam as a light weapons infantryman.  His awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  

A total rating may be granted even though the Veteran's schedular rating for his service-connected disabilities is less than 100 percent.  In order to establish entitlement to a TDIU, the Veteran's service-connected disabilities must meet certain qualifying percentage ratings.  When the Veteran has two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In this case, the Veteran clearly meets those percentages.  

When the Veteran filed his claim for a TDIU in October 2006, a 70 percent combined disability rating was in effect for the residuals of a shell fragment wound of the radial aspect of the left forearm and hand and the dorsal aspect of the left thumb over the proximal phalanx and first metacarpal phalangeal joint, evaluated as 60 percent disabling and for PTSD, evaluated as 30 percent disabling.  During the course of the appeal, the Veteran's rating for PTSD was raised to 70 percent, such that he now has a 90 percent combined disability rating. 

In addition to meeting the percentage requirements of 38 C.F.R. § 4.16(a) (2012), the evidence must show that the Veteran's service-connected disabilities are sufficient, by themselves, to prevent the Veteran from performing the mental and/or physical tasks required to get or keep substantially gainful employment.  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a)(2012); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran has been unemployed since 1974.  Since that time, he has received Social Security disability insurance due to spastic left hemiparesis and seizures.  

Relevant medical records show that from October 2005 through November 2008, the Veteran was followed by VA for multiple disorders, including PTSD and impairment of the left upper extremity.  

In March 2006, during a VA neurologic examination, it was noted that in addition to his service-connected residuals of a shell fragment wound of the left forearm, the Veteran had sustained damage to his left upper extremity in 1974, when he was struck in the head and left shoulder with a pool cue.  During the VA examination, the Veteran had no functional use of the left hand, wrist, or forearm, and there was diminished sensation in the forearm.  

Following the examination, the VA examiner stated that the Veteran's left forearm deficits were related to both the shell fragment wound of the left forearm and the post-service head injury.  However, citing a lack of documentation of the forearm deficits following the shell fragment wound, the examiner stated was unable to separate the relative contributions of each injury, without resorting to mere speculation.

In February 2007, the Veteran was examined by VA to determine the extent of impairment attributable to his service-connected PTSD.  Following that examination, he was assigned a GAF of 48.  

The GAF (Global Assessment of Functioning) scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment caused by such illness. Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

In February 2012, the Veteran was reexamined by VA.  Following a psychiatric examination, the relevant diagnoses were PTSD and mood disorder, not otherwise specified.  While the examiner was able to list the manifestations attributable to each disorder, he was unable to differentiate the level of occupational and social impairment attributable to each disorder.  He assigned a GAF of 50 and stated that the Veteran's PTSD and mood disorder, by themselves, severely limited the Veteran's ability to obtain gainful employment.  While he did not find the Veteran unemployable, the VA examiner noted that there were few jobs that the Veteran would be able to perform at an adequate level on a regular basis.  

In February 2012, the Veteran also underwent a VA general medical evaluation.  It was noted that prior to 1974, he had worked for Westinghouse assembling lights.  During the examination, he was unable to extend or flex the left wrist.  The examiner stated that he was unable to distinguish the Veteran's level of muscle function in the left upper extremity associated with the residuals of the shell fragment wound of the left forearm from that associated with the residuals of the 1974 head injury.  Thereafter, the Veteran's claim was referred for a neurologic opinion.  

Following a review of the claims folder, the VA neurologic examiner stated that the muscle damage associated with the Veteran's service-connected residuals of a shell fragment wound of the left forearm would not preclude employment.  

The foregoing evidence suggests that the Veteran is not unemployable due to his service-connected PTSD, alone, or to his service-connected residuals of the shell fragment wound of the left forearm, alone.  However, such findings do not address the question as to whether the Veteran is precluded from obtaining/retaining all forms of substantially gainful employment due to the level of impairment caused by a combination of those disorders.  Therefore, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED for the following actions.

1.  Request that the Veteran identify the name and address of all health care providers (VA and non-VA) who have treated him for his service-connected residuals of a shell fragment wound of the left forearm and for PTSD since November 2008.  Also request that he provide the dates of that treatment.  Then, request the records of that treatment directly from each health care provider identified by the Veteran.  

2.  When the actions in part 1 have been completed, schedule the Veteran for a comprehensive examination to determine the level of impairment due to a combination of his service-connected PTSD and his service-connected residuals of a shell fragment wound of the radial aspect of the left forearm and hand and the dorsal aspect of the left thumb over the proximal phalanx and first metacarpal phalangeal joint.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

In performing the examination, the examiner must identify and explain the elements associated with the Veteran's PTSD and with his service-connected residuals of a shell fragment wound of the radial aspect of the left forearm and hand and the dorsal aspect of the left thumb over the proximal phalanx and first metacarpal phalangeal joint.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected disorders, alone or in combination, preclude him from securing or following substantially gainful employment.  In rendering his or her opinion, the VA examiner must provide a clear rationale for the opinion.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012).  

3.  When the actions in parts 1 and 2 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to a TDIU.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

